Exhibit 10(tt)-3


PPL CORPORATION
2012 STOCK INCENTIVE PLAN


 
PERFORMANCE CONTINGENT RESTRICTED STOCK UNIT AGREEMENT
 


 
Participant:
 
Date of Grant:
 
Number of RSUs:
 
 



1.           Grant of RSUs.  The Company hereby grants the number of performance
contingent restricted stock units (“RSUs”) listed above to the Participant, on
the terms and conditions hereinafter set forth.  This grant is made pursuant to
the terms of the PPL Corporation 2012 Stock Incentive Plan (the “Plan”), which
Plan, as amended from time to time, is incorporated herein by reference and made
a part of this Agreement.  Each RSU represents the unfunded, unsecured right of
the Participant to receive a Share on the date(s) specified herein.  Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan.
 
2.           Vesting/Form and Timing of Issuance or Transfer.
 
(a)           Subject to the Participant’s continued Employment with the Company
and its Affiliates through [insert dates] (each, a “Vesting Date”), ____% of the
RSUs shall vest upon each such Vesting Date and the Company shall, within 30
days following the relevant Vesting Date, issue or cause there to be transferred
to the Participant the corresponding number of Shares equal to the number of
vested RSUs.  Notwithstanding the preceding sentence, 100% of the outstanding
RSUs shall vest upon (i)  the Participant’s termination of Employment by the
Company and its Affiliates without Cause or by the Participant with Good Reason
during the 24 month period following a Change in Control or (ii) the
Participant’s termination of Employment due to death, Disability or Retirement
(each of the termination events described under clause (i) and (ii) being a
“Qualifying Termination”).  The Shares underlying any portion of the RSUs that
vest in accordance with the preceding sentence shall be delivered to the
Participant on the date that is 6 months and one day following the date of the
Participant’s termination of Employment. Upon the Participant’s termination of
Employment with the Company or any Affiliate for any reason other than due to a
Qualifying Termination, all RSUs that did not become vested on or prior to such
date shall immediately terminate and be forfeited without consideration and no
Shares shall be delivered hereunder.
 
(b)           Upon the issuance or transfer of Shares in accordance with Section
2(a) of this Agreement, the number of RSUs equal to the number of Shares issued
or transferred to the Participant shall be extinguished.
 
(c)           For purposes of this Agreement:
 
(i)         “Cause” shall mean “Cause” as defined in any employment, severance,
or similar agreement then in effect between the Participant and any of the
Company or its Affiliates, or, if no such agreement containing a definition of
“Cause” is then in effect or if such term is not defined therein, “Cause” shall
mean (i) Participant’s engagement in misconduct which is materially injurious to
the Company or its Affiliates, (ii) Participant’s insubordination after clear
and lawful direction , (iii) Participant’s commission of a felony in the
performance of duties to the Company, (iv) Participant’s commission of an act or
acts constituting any fraud against, or embezzlement from the Company or any of
its Affiliates  (v) Participant’s material breach of any confidentiality or
non-competition covenant entered into between the Participant and the Company,
or (vi) Participant’s employment with a competitor while employed by the
Company.  The determination of the existence of Cause shall be made by the
Committee in good faith, which determination shall be conclusive for purposes of
this Agreement.
 
(ii)         “Good Reason” shall mean “Good Reason” or such similar concept as
defined in any employment, severance, or similar agreement then in effect
between the Participant and any of the Company or its Affiliates, or, if no such
agreement containing a definition of “Good Reason” is then in effect or if such
term is not defined therein, “Good Reason” shall mean without the Participant’s
consent, (i) a change caused by the Company in the Participant’s duties and
responsibilities which is materially inconsistent with the Participant’s
position at the applicable entity that is a member of the Company Group, (ii) a
material reduction in the Participant’s annual base salary, annual incentive
compensation opportunity or other employee benefits (excluding any such
reduction that is part of a plan to reduce annual base salaries, annual
incentive compensation opportunities or other employee benefits of comparably
situated employees of any entity that is a member of the Company Group
generally), or (iii) a relocation of the Participant’s principal place of
employment to a location that is more than 50 miles from the Participant’s
current principal place of employment; provided that, notwithstanding anything
to the contrary in the foregoing, the Participant shall only have “Good Reason”
to terminate employment following the applicable entity’s failure to remedy the
act which is alleged to constitute “Good Reason” within thirty (30) days
following such entity’s receipt of written notice from the Participant
specifying such act, so long as such notice is provided within sixty (60) days
after such event has first occurred.
 
(iii)         “Retirement” shall mean the Participant’s termination of
Employment at a time when the Participant is eligible to commence monthly
retirement benefits under the Company’s Retirement Plan, or, if the Participant
is not a participant in the Company’s Retirement Plan, under any other defined
benefit pension plan (whether or not tax qualified) maintained by the Company
Group, or, if the Participant is not covered by any defined benefit pension
plan, then Retirement shall mean the Participant’s termination of Employment at
or after age 55.
 
(iv)         “Unvested RSUs” shall mean, on a given date, the number of RSUs
which remain unvested.
 
(v)         Vested RSUs” shall mean, on a given date, the number of RSUs which
are then vested, but for which Shares have not yet been delivered.
 
3.           Dividend Equivalent RSU’s.  RSU’s shall not pay cash
dividends.  The Participant shall be entitled to receive additional RSU’s equal
to the number of whole Shares that could have been purchased on the date that
any dividends on Shares may be paid, at the Fair Market Value of Shares on that
date, as if the dollar amount of any ordinary dividends that are declared on
Shares applied to the Shares underlying the RSUs.  All such additional RSU’s
shall be subject to the same terms and conditions applicable herein to the
underlying RSU’s , including  such RSUs becoming Vested RSUs.  Notwithstanding
the foregoing, if on any date while RSUs are outstanding hereunder the Company
shall pay any extraordinary dividend on the Shares, the Committee shall
equitably adjust the outstanding RSUs pursuant to Section 10 of the Plan.
 
4.           No Right to Continued Employment.  The granting of RSUs evidenced
by this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant.
 
5.           No Rights of a Shareholder.  The Participant shall not have any
rights as a shareholder of the Company until the Shares have been issued or
transferred to such Participant.
 
6.           Legend on Certificates.  Any Shares issued or transferred to the
Participant pursuant to Section 2 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.
 
7.           Transferability.  RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 7 shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
 
8.           Notices.  Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other.  Any such
notice shall be deemed effective upon receipt thereof by the addressee.
 
9.           Withholding.  The Participant shall be required to pay to the
Company or any Affiliate applicable withholding taxes with respect to any
issuance or transfer under this Agreement or under the Plan, and the Company or
any Affiliate shall have the right and is hereby authorized to withhold from any
issuance or transfer due under this Agreement or under the Plan or from any
compensation or other amount owing to the Participant an amount in respect of
such withholding taxes, and to take such action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such
withholding taxes.
 
10.           Choice of Law.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
11.           RSUs Subject to Plan.  By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan and agrees that all RSUs and Shares received in respect of RSUs
are subject to the Plan.  The terms and provisions of the Plan, as may be
amended from time to time, are hereby incorporated by reference.  In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms of the Plan will govern and prevail.
 
12.           Modifications.  Notwithstanding any provision of this Agreement to
contrary, the Company reserves the right to modify the terms and conditions of
this Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve the intended deferral of income recognition with
respect to the RSUs until the issuance or transfer of Shares hereunder.
 
13.           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
14.           Compliance with IRC Section 409A.  Notwithstanding anything herein
to the contrary, (i) if at the time of the Participant’s termination of
employment with the Company and its Affiliates the Participant is a “specified
employee” as defined in Section 409A of the Code and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Participant) until the date that is six months and one day
following the Participant’s termination of employment with the Company and its
Affiliates (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments or other benefits due to the Participant
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Committee, that does not
cause such an accelerated or additional tax.  The Company shall use commercially
reasonable efforts to implement the provisions of this Section 14 in good faith;
provided that neither the Company, the Committee nor any of the Company’s
employees, directors or representatives shall have any liability to the
Participant with respect to this Section 14.
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 




PPL CORPORATION




By: /s/ William H. Spence                                
                William H. Spence
                President & CEO


 
 
 

--------------------------------------------------------------------------------

 




PPL CORPORATION
2012 STOCK INCENTIVE PLAN /
INCENTIVE COMPENSATION PLAN FOR KEY EMPLOYEES


Performance Contingent Restricted Stock Unit Agreement


Exhibit A




Granted to:
Participant Name
   
SSN:
SSN or I-Number
           
Date of Award:
Grant date
   
Date restrictions expire:
three years from Date of Award (above)
   
Units:
Number of shares granted